               Case 5:16-cr-00019-EJD Document 102 Filed 05/11/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAIA T. PEREZ (MABN 672328)
   Assistant United States Attorney
 5        150 Almaden Blvd., Suite 900
          San Jose, California 95113
 6        Telephone: (408) 535-5061
          Facsimile: (408) 535-5066
 7        Email: maia.perez@usdoj.gov

 8
     Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                        )   CASE NO. CR 16-00019 EJD
14                                                    )
             Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER FOR
15                                                    )   MENTAL HEALTH EVALUATION UNDER 18
        v.                                            )   U.S.C. § 4242 AND CHANGING STATUS
16                                                    )   HEARING FROM JULY 13, 2020, AT 1:30 P.M. TO
     SERJOE MERCADO,                                  )   SEPTEMBER 14, 2020 AT 1:30 P.M. AND
17                                                    )   EXCLUDING TIME FROM MAY 11, 2020 TO
             Defendant.                               )   SEPTEMBER 14, 2020
18                                                    )

19

20
                                          STIPULATION
21
             The defendant, Serjoe Mercado, represented by Severa Keith, Assistant Federal Public Defender,
22
     and the United States, represented by Maia Perez, Assistant United States Attorney, stipulate and
23
     respectfully request an order for a mental health evaluation pursuant to 18 U.S.C. § 4242, to determine
24
     existence of insanity at the time of Defendant’s offense. This request follows on the Court’s prior order
25
     for mental health evaluation under 18 U.S.C. § 4242. See Dkt. No. 88.
26

27

28

     STIPULATION AND [PROPOSED] ORDER FOR MENTAL HEALTH EVALUATION & CHANGING STATUS HRG.
     CR 16-00019 EJD
                                                1
              Case 5:16-cr-00019-EJD Document 102 Filed 05/11/20 Page 2 of 3




 1          The parties further stipulate and request that Defendant Mercado remain committed to the

 2 custody of the Bureau of Prisons in a suitable facility for evaluation of the existence of insanity at the

 3 time of the offense.

 4          The parties further stipulate and request that the July 13, 2020, status hearing in the above-

 5 captioned matter be rescheduled to September 14, 2020, at 1:30 p.m., and that time be excluded under

 6 the Speedy Trial Act from May 11, 2020, to September 14, 2020. The reason for the request to change

 7 the status date is that the defendant requires additional time for mental health evaluation, which may be

 8 relevant to a disposition of this case. The parties therefore request to continue the status hearing, as a

 9 hearing July 13 would not be an efficient use of the Court’s time and resources.

10          The parties therefore stipulate and request an order for an exclusion of time from the speedy trial

11 clock under 18 U.S.C. § 3161(h)(1)(A) – proceedings to determine the mental competency of the defendant.

12 See United States v. Stone, 813 F.2d 1536, 1539 (9th Cir. 1987) (examination to determine “mental

13 competency” in the context of § 3161(h)(1)(A) includes an examination to determine insanity at the time

14 of the offense).

15

16                                                        Respectfully submitted,

17                                                        DAVID L. ANDERSON
                                                          United States Attorney
18

19
     Dated: May 11, 2020                                         /s/
20                                                        MAIA T. PEREZ
                                                          Assistant United States Attorney
21

22

23
     Dated: May 11, 2020                                        /s/
24                                                        SEVERA KEITH
                                                          Counsel for Serjoe Mercado
25

26

27

28

     STIPULATION AND [PROPOSED] ORDER FOR MENTAL HEALTH EVALUATION & CHANGING STATUS HRG.
     CR 16-00019 EJD
                                                2
              Case 5:16-cr-00019-EJD Document 102 Filed 05/11/20 Page 3 of 3




 1                                             [PROPOSED] ORDER

 2          Pursuant to the parties’ stipulation, and good cause appearing, IT IS HEREBY ORDERED that a

 3 psychiatric or psychological examination of defendant Serjoe Mercado be undertaken at the government’s

 4 expense pursuant to 18 U.S.C. §§ 4242(a), 4247(b) and (c).

 5          It is further ORDERED that Mr. Mercado be evaluated in the custody of the Bureau of Prisons, who

 6 shall prepare a report to be filed with the Court and provided to the parties in accordance with the

 7 requirements of 18 U.S.C. § 4247(b) and (c). When the defendant is ready to be returned to the Northern

 8 District of California, the Court further ORDERS that he shall be transported directly by the Bureau of

 9 Prisons, or the United States Marshal’s Service, to San Jose, California.

10          It is further ORDERED that, pursuant to the parties’ stipulation, and for good cause shown, the

11 status hearing currently set for July 13, 2020, at 1:30 p.m. is rescheduled to September 14, 2020, at 1:30

12 p.m.

13          Finally, it is further ORDERED that, pursuant to 18 U.S.C. § 3161(h)(1)(A), the Court finds that

14 the time between May 11, 2020 and September 14, 2020 shall be excluded from the period of time

15 within which the defendant’s trial must commence pursuant to the Speedy Trial Act. The Court finds

16 that said delay results from the fact that the defendant is to be evaluated for determination of the

17 existence of insanity at the time of the offense, and that the failure to grant such a continuance in the

18 proceedings would be likely to make continuation of such proceedings impossible, or result in a

19 miscarriage of justice.

20          IT IS SO ORDERED.

21

22
             5/15/2020
     DATED: _________________                               ____________________________________
23
                                                            HON. EDWARD J. DAVILA
24                                                          United States District Judge

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER FOR MENTAL HEALTH EVALUATION & CHANGING STATUS HRG.
     CR 16-00019 EJD
                                                3
